ACCEPTED
                                                                                                                                              12-15-00186-CR
                                                                                                                                 TWELFTH COURT OF APPEALS
                                                                                                                                               TYLER, TEXAS
                                                                                                                                        12/1/2015 10:57:34 AM
                                                                                                                                                    Pam Estes
                                                                                                                                                       CLERK
                                             CAUSE NO. 12-15-00186-CR
 STATE OF TEXAS                                                      §       IN THE
                                                                     §                                                 FILED IN
 VS.                                                                 §       TWELFTH COURT12th COURT OF APPEALS
                                                                     §                                            TYLER, TEXAS
 LONNIE JOHNSON                                                      §       OF APPEALS                      12/1/2015 10:57:34 AM
                                                                                                                    PAM ESTES
                                                                                                                      Clerk
                    MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

          N o w c o m e s L O N N I E J O H N S O N , Appellant in t h e above styled a n d numbered
c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file appellant's brief, p u r s u a n t
to Rule 38.6 o fthe T e x a s Rules o fAppellate Procedure, and for good cause s h o w s the
following:

          1.        T h i s case is o n appeal f r o m t h e Third Judicial District Court o f A n d e r s o n
County, Texas.
          2.        T h e case below w a s styled the S T A T E O F T E X A S vs. L O N N I E J O H N S O N ,
and numbered 31675.
          3.        Appellant w a s convicted o f Unlawful P o s s e s s i o n o f Metal o r B o d y A r m o r by
Felon, Impersonating a Public Servant, and Unlawful Possession of a Firearm by a Felon.

          4.        A p p e l l a n t w a s a s s e s s e d a s e n t e n c e o f 3 0 y e a r s in t h e T e x a s D e p a r t m e n t o f
Criminal Justice, Institutional Division o n J u n e 29, 2 0 1 5 .
          5.        Notice of appeal w a s given on July 2 1 , 2015.
          6.        T h e clerk's record w a s filed o n A u g u s t 2 5 , 2 0 1 5 ; t h e reporter's record w a s
filed o n S e p t e m b e r 18, 2 0 1 5 a n d S e p t e m b e r 2 5 , 2 0 1 5 .
          7.        T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n N o v e m b e r 3 0 , 2 0 1 5 .
          8.        A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 1 d a y f r o m t h e p r e s e n t d a t e , i.e.
December 1, 2015.
          9.        O n e prior e x t e n s i o n t o file t h e brief h a s b e e n filed in this c a u s e .


                                                                                                                                 Page No. 1
          10.        D e f e n d a n t is currently incarcerated.
           11.       Appellant relies o n the following facts a s good cause f o r t h e requested
extension:

          Appellant's a t t o r n e y e-filed t h e brief t i m e l y o n N o v e m b e r 3 0 , 2 0 1 5 . T h e T w e l f t h
C o u r t o f A p p e a l s r e t u r n e d t h e filing o n D e c e m b e r 1 , 2 0 1 5 stating, " T h i s Brief is n o t P D F
s e a r c h a b l e ; p l e a s e r e s u b m i t brief in P D F s e a r c h a b l e f o r m a t ; a m o t i o n for l e a v e to file t h e
brief late will a l s o b e required."

          WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e t o File Appellant's Brief, a n d for s u c h other a n d further relief
as the Court m a y d e e m appropriate.

                                                                  Respectfully submitted,
                                                                 PHILIP C. F L E T C H E R
                                                                 Attorney at Law
                                                                 800 North Mallard
                                                                 Palestine, T e x a s 75801
                                                                 Telephone: (903) 731-4440
                                                                 F a c s i r n i l e : (©03) 7 3 1 ^ 4 7 4



                                                                       PHHaP^'^^R=ETCHER
                                                                       S t ^ e Bar No. 00787478
                                                                       Attorney for L O N N I E J O H N S O N


                                               CERTIFICATE OF SERVICE
          T h i s is t o c e r t i f y t h a t o n D e c e m b e r 1 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e a n d
foregoing d o c u m e n t w a s s e r v e d o n ^ j h 0 _ ^ d e r s o n C o u n t y District A t t o r n e y ' s Office b y

electronic filing m a n a g e r .




                                                                                                                                   Page No. 2
STATE OF TEXAS                                                 §
                                                               §
COUNTY OF ANDERSON                                             §


                                                       AFFIDAVIT
        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P
C. F L E T C H E R , w h o after being duly s w o r n stated:

        "I a m t h e a t t o r n e y for t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled
        cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's
        Brief a n d s w e a r t h a t all o f t h e allegations o f fact c o n t a i n e d t h e r e i n a r e t r u e

        and correct.




        SUBSCRIBED AND SWORN TO BEFORE ME o n D e c e m b e r 1 , 2 0 1 5 , t o c e r t i f y
which w i t n e s s m y hand a n d seal o f office.                 *




                                                                                                                        Page No. 3